ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_03_FR.txt. 48

OPINION INDIVIDUELLE DE M. WELLINGTON KOO
[Traduction ]

Je suis d’accord avec les conclusions de la Cour lorsqu’elle
retient la troisième exception préliminaire qui lui a été soumise par
les Etats-Unis et lorsqu'elle décide que la demande principale de la
Suisse visant la restitution des avoirs de l’Interhandel aux Etats-
Unis et que sa demande subsidiaire ayant pour but de soumettre
le litige à l'arbitrage ou à la conciliation sont irrecevables du fait
du non-épuisement des recours internes devant les tribunaux des
États-Unis par l’Interhandel. Mais je regrette de ne pouvoir me
rallier au rejet par la Cour de la première exception préliminaire
soulevée par les Etats-Unis. Je soutiens que cette exception aurait
dû être maintenue et je me propose d'exposer les motifs de mon
opinion.

La première exception se fonde sur la réserve ratione temporis à
la déclaration des Etats-Unis du 26 août 1946 acceptant la juridic-
tion obligatoire de la Cour aux termes de l’article 36, paragraphe 3,
du Statut. Cette réserve limite l'acceptation à « tous les différends
d'ordre juridique qui s’éléveront à l’avenir...». La date de la
déclaration est donc la date critique. Le difiérend actuel s’est-il
élevé avant cette date, comme le prétendent les Etats-Unis ou

après cette date, comme le prétend la Suisse?

Avant d’examiner cette question, il est toutefois nécessaire de
donner un résumé des faits et des situations qui ont abouti au diffé-
rend.

Par une ordonnance du 12 février 1942, le secrétaire au Trésor
des Etats-Unis avait ordonné la mise sous séquestre d’ ‘environ 90%
des actions de la G. A. F., société enregistrée dans l'État de Dela-
ware, ainsi que d’une somme d’ argent d'environ $ x 800 000. Plus
tard, ces avoirs ont été mis sous le séquestre des biens étrangers,
par les ordonnances n° 5 et 907 rendues par lui respectivement les
24 février 1942 et 15 février 1943. Toutes ces ordonnances de
séquestre se fondaient sur le Trading with the Enemy Act du 6 octo-
bre 1917 et ses amendements.

La G. A. F. possède presque la moitié des actions ordinaires de
l'Interhandel tandis que 75% à peu près de ses propres actions et
toutes ses actions « B » émises appartiennent à l’Interhandel qui est
la nouvelle dénomination de l’ancienne Société I. G. Chemie {Znter-
nationale Gesellschaft für Chemische Unternehmungen Aktiengesell-
schaft). On se souviendra que l’I. G. Chemie était une société suisse
fondée en 1928 avec son siège à Bâle (Suisse) par l'I. G. Farben,
Société allemande dont le siège était à Francfort (Allemagne),
appartenant principalement à des Allemands et contrôlée par eux.

46
INTERHANDEL (OP. INDIV. M. WELLINGTON KOO) 49

La Suisse prétend que les liens entre les deux sociétés ont été
légalement et complètement rompus en juin 1940 après la réorgani-
sation en 1939-1940, tandis que les États-Unis soutiennent que ces
liens n’ont pas été rompus et que l’Interhandel a continué à être
sous contrôle et influence de VI. G. Farben après juin 1940.

_ Il ressort clairement des preuves soumises à la Cour que les
Etats-Unis ont mis sous séquestre les actions de la G. A. F. en applica-
tion du Trading with the Enemy Act parce qu'elles étaient sous
contrôle allemand. C’est ainsi que l’aide-mémoire du 12 février
t942, portant la même date que la première ordonnance de mise
sous séquestre, remis au ministre de Suisse à Washington par le
secrétaire d’État, énonce clairement ce qui suit:

«Cette décision a été prise parce que, selon la manière de voir
du secrétaire au Trésor, ces titres sont effectivement contrôlés
par des intérêts allemands et parce qu’il importe que cette société
soit libérée du contrôle allemand, afin que les facilités dont elle
dispose au point de vue de la production puissent être effective-
ment mises au service de l'effort de guerre des États-Unis. »

Les États-Unis ont constamment soutenu cette opinion sur le
caractère allemand de l’'l. G. Chemie, aujourd’hui Interhandel, pen-
dant toutes les années qui se sont écoulées depuis lors et ne l’a ni
abandonnée ni modifiée. De son côté, la Suisse, depuis 1945 a
adopté l'opinion contraire et ne l’a modifiée en aucune façon.

L’attitude suisse s’est manifestée à l’origine à la suite de la première
enquête conduite par l'Office suisse de compensation, du II juin au
7 juillet 1945. Bien que la lettre du 6 novembre 1945 adressée par
M. R. Hohl, de la division des Affaires étrangères du Département
politique fédéral suisse à M. David J. Reagan, de la légation des
Etats-Unis a Berne, ait fait part 4 celui-ci d’une décision récente de
bloquer les avoirs de l'I. G. Chemie pour une durée limitée, elle
signalait en même temps que la décision était prise

«Malgré le fait que cette revision n'ait amené la découverte
d'aucun document permettant de conclure qu’I. G. Chemie est une
société contrôlée de l’Allemagne » et «il a été décidé récemment
que ses avoirs seraient soumis au blocage pour un temps limité
afin de permettre à vos autorités, si elles persistent à considérer
cette holding comme étant sous influence allemande, d'en apporter
la preuve. » (Annexe 12 aux exceptions préliminaires.)

Cette même lettre demandait à M. Reagan:

« D’informer (ses) autorités de ce qui précède, en soulignant que
les investigations très approfondies faites en Suisse n’ont pas permis
d'établir l'existence actuelle d’un lien entre I. G. Chemie et I. G.
Farben. » {Tbid.)

La deuxième enquête a été conduite par l'Office suisse de com-
pensation du 5 novembre 1945 au 25 février 1946. Le résultat de
cette enquête, d’après l Office suisse de compensation, a simplement

47
INTERHANDEL (OP. INDIV. M. WELLINGTON KOO) 50

confirmé celui de la première. A dater de ce moment, l'attitude de
la Suisse sur le caractère suisse de l’Interhandel s’est clairement
fixé. La suite de la correspondance entre l'Office suisse de compensa-
tion et les représentants des Etats-Unis, en particulier les lettres
échangées le 10 août 1946, le 20 août 1946 et le 22 août 1946 et les
procès-verbaux des réunions entre ces représentants et certains
membres du conseil fédéral, le 15 août 1946, montrent néanmoins
clairement, bien que l’objet immédiat en fût la question de la
procédure de l'enquête conjointe sur les avoirs suisses de l’Inter-
handel, que leurs divergences d'opinion sur ce sujet provenaient du
conflit fondamental de leurs opinions sur le caractère de la société.
Les représentants des États-Unis considéraient l’Interhandel comme
une société sous contrôle allemand et déclaraient par conséquent
que:

«Il était entendu qu'une enquête sur l’I. G. Chemie serait menée
en commun en vue de déterminer l’étendue de l’influence allemande,
au cours de laquelle vous devriez fournir à titre réciproque vos
moyens de preuve. Il est regrettable que nos souvenirs diffèrent à
ce sujet. » (Annexe 4 aux observations et aux conclusions suisses.)

De leur côté, les autorités suisses étaient disposées à ne recevoir
et à ne considérer que les preuves produites par les représentants
des Etats-Unis et se refusaient à soumettre à l'examen de ceux-ci
les dossiers suisses, parce que les autorités suisses soutenaient que:

«il ne convenait pas que l'Office suisse de compensation mit
à la disposition du représentant de l’Amérique ou de représen-
tants d'autres pays étrangers, des documents relatifs à une société,
laquelle, après avoir fait l’objet de deux enquêtes auxquelles
avait successivement procédé l'Office suisse de compensation, avait
été reconnue comme étant propriété suisse ».

Préalablement, on doit examiner la question de savoir ce qui
constitue véritablement un différend international. Selon un critére
bien établi par la Cour, spécialement dans I’affaire de |’ Interprétation
des traités de paix (C. I. J. Recueil 1950, p. 74), Vexistence d’un
différend international doit être reconnue lorsque dans une situation
donnée, les « points de vue des deux parties sont nettement oppo-
sés » A mon avis et d’après cette définition, le présent litige est
manifeste et il consiste en une divergence d'opinion très nette sur
une question de fait, sur un conflit d'intérêts visant le caractère de
l’Interhandel, c’est-à-dire, le point de savoir si les liens avec l'I. G.
Farben avaient ou non été complètement rompus, en fait, lors de
sa réorganisation en 1939-1940.

Ce différend est né quand l'Office suisse de compensation a conclu
de ses deux enquêtes, entreprises entre juin 1945 et février 1946,
que l’Interhandel n’était plus sous contrôle allemand depuis 1940
et quand le Gouvernement suisse a adopté cette conclusion et l’a
prise pour base de ses arguments dans toutes les discussions avec
les représentants des Etats-Unis avant la déclaration d'acceptation

48
INTERHANDEL (OP. INDIV. M. WELLINGTON KOO) 51

des Etats-Unis du 26 août 1946 et même avant l’Accord de Wash-
ington du 25 mai 1946.

L'État demandeur a soutenu également (observations et conclu-
sions suisses, p. IO) que:

«le différend aurait pu naître au plus tôt le 12 octobre 1948,
quand le Département d'État déclara définitivement ne pas pouvoir
admettre l'opinion du Conseil fédéral que la décision de l’Auto-
rité suisse de recours du 5 janvier 1948 liait les Etats-Unis, dans la
mesure où elle établissait, dans le cadre de l’Accord de Washington,
que l’Interhandel était une société suisse ».

Un examen de la correspondance diplomatique échangée entre
le Département d'État et la légation suisse à Washington révèle
que ce n’était pas la premiére fois que les Etats-Unis appuyaient
la thése présentée dans la note du 12 octobre 1948, selon laquelle
la décision de l’Autorité suisse de recours n’était pas obligatoire
pour les États-Unis parce qu’« elle n’avait pas été prise en vertu de
l'Accord ». Dans un mémorandum remis à la légation suisse le
18 juin 1947 sur l’Interhandel, on trouve ce qui suit:

« La question relative au règlement de cette affaire est l’une de
celles qui, aux termes de l’Accord et de son annexe, doivent être
traitées par la Commission mixte.»

«Au cours des négociations qui ont abouti à l’Accord du 25 mai
1946, les représentants des Etats-Unis ont clairement indiqué
qu’une décision, intervenant dans l'affaire de l’Interhandel, ne
pourrait exercer d'effet sur un règlement quelconque ou sur une
décision visant la mise sous séquestre, par le gardien des biens enne
mis, en février 1942, des actions de la General Aniline and Film Cor-
poration. Le Gouvernement des Etats-Unis n’a pas modifié sa ma-
nière de voir en l'espèce. »

Le Département d’Etat déclare de nouveau dans la note du
26 juillet 1948:

«Ainsi que les représentants du Gouvernement suisse en ont
été informés jusqu’à présent, le Gouvernement des États-Unis
considère la décision de l'Autorité suisse de recours comme sans
effet quant à la question des avoirs aux États-Unis, séquestrés par
le Gouvernement des Etats-Unis et revendiqués par I. G. Chemie. »

Bref, la Suisse estime, étant donné la disposition de l’article IV
de l'Accord de Washington déclarant que le Gouvernement des
Etats-Unis

« débloquera les avoirs suisses aux Etats-Unis »,

et, étant donné qu'en vertu de l'Accord, l’Autorité suisse de
recours a déterminé le caractère suisse de l’Interhandel, ses avoirs
dans la G. A. F., mis sous séquestre par le Gouvernement des Etats-
Unis, doivent être débloqués.

49
INTERHANDEL (OP. INDIV. M. WELLINGTON KOO) 52

D’autre part, les Etats-Unis n’ont pas seulement refusé toute
validité à cette décision de l’Autorité suisse de recours, mais ils
ont aussi contesté que l’Accord de Washington eut un rapport
avec l'affaire, puisqu’à leurs yeux l’article IV dudit Accord vise
seulement les avoirs suisses bloqués aux États-Unis et ne touche en
rien les avoirs allemands mis sous séquestre, entre les mains de
l'Alien Property Custodian.

La confrontation de ces deux points de vue opposés n’est pas
intervenue lors de la‘note du Département d’État du r2 octobre
1948, mais date des deux décisions de l’Office suisse de compen-
sation pendant la période s’étendant de juin 1945 à février 1946,
au sujet du caractère suisse de l’Interhandel. L’Autorité suisse de
recours a simplement réexaminé les décisions ci-dessus a la suite du
recours introduit par l’Interhandel contre le blocage temporaire
de ses avoirs et elle les a adoptées pour fondement de sa propre
décision.

Les deux décisions de l'Office suisse de compensation indiquent
le moment où le Gouvernement suisse a défini son attitude quant
au caractère suisse de l’Interhandel — attitude en contradiction
avec celle des États-Unis.

Quant à sa position sur la question de la pertinence de l’Accord
de Washington à l’égard des décisions de l’Office suisse de compen-
sation et de l'Autorité de recours, la note du Département d'État
adressée au ministre suisse à Washington le 26 juillet 1948 mentio-
nant l’aide-mémoire du 21 avril 1948 déclare:

« Le Département fit ressortir en outre que telle avait été cons-
tamment la manière de voir du Gouvernement des États-Unis,
depuis le 25 mai 1946, et que, lors de la signature de l'Accord cette
manière de voir avait été signalée aux fonctionnaires suisses et
comprise par eux. »

Il est vrai que le Gouvernement suisse a contesté qu'il figurât au
dossier des négociations qui ont abouti à l’Accord de Washington
du 25 mai 1946 aucune trace de déclarations faites par les représen-
tants des États-Unis et a estimé que:

«En tout cas, de telles déclarations n’auraient pas d'effet obli-
gatoire pour les signataires de l’Accord, étant donné qu’il n'en est
fait mention ni dans l’Accord ni dans son annexe ni dans les lettres
échangées en date du même jour. »

Mais il est également vrai que l'opinion des Etats-Unis sur le
caractère ennemi de l’Interhandel, qui est au centre du différend
actuel, ne s’est modifiée en aucune façon depuis les négociations de
l'Accord, en mai 1946, et même, comme on l’a montré plus haut,
depuis l’époque de la mise sous séquestre des actions de la G.A.F. en
1942, tout comme le Gouvernement suisse n’a pas modifié sa position
quant au caractère suisse ou neutre de l’'Interhandel, depuis les
deux décisions de l'Office suisse de compensation en novembre 1945
et février 1946. La note des Etats-Unis du 26 juillet 1948 n’a fait

50
INTERHANDEL (OP. INDIV. M. WELLINGTON KOO) 53

que confirmer sa position antérieure sur le caractère ennemi du
contrôle exercé sur l’Interhandel. Elle n’est pas le point de départ
de cette opinion.

I] reste une question à examiner, qui est de savoir si les discussions
intervenues entre les représentants des Etats-Unis et les autorités
suisses au sujet du caractère allemand ou suisse de l’Interhandel
sont pertinentes à l'égard du différend actuel ou si elles n’ont pas
trait uniquement aux avoirs de l’Interhandel en Suisse. A mon avis,
leur pertinence va de soi. Le problème central pour la présente
affaire au sujet des avoirs de l’Interhandel aux Etats-Unis, tout
comme au sujet de ses avoirs en Suisse, est de savoir si cette société
a un caractère allemand ou suisse, c’est-à-dire, ennemi ou neutre.
C’est sur cette question que les deux Parties sont en conflit depuis
que les autorités suisses ont défini leur attitude sur le fondement
de la décision de l'Office suisse de compensation de juin 1945 à
février 1946, décision confirmée ultérieurement par l'Autorité suisse
de recours. Les deux Parties sont restées sur leur position respective,
non seulement vis-à-vis du problème des avoirs de I’ Interhandel en
Suisse mais aussi quant a la pleine réalisation de l’effet ultérieur
sur les avoirs de l’Interhandel dans la G. A. F. aux États-Unis. Ainsi
que l’affirmait le conseil suisse au cours de la procédure orale:

«lorsque ces biens sont la propriété de personnes physiques ou
morales suisses dont le caractère suisse a déjà été consacré d’une
manière obligatoire et définitive par l’autorité de recours de l’Accord
de Washington, ils doivent suivre fatalement le sort des biens
débloqués en Suisse ». (C. R. n° 13, p. 5.)

En effet, l’objet véritable du différend présenté devant la Cour
est le problème du caractère ennemi ou neutre de l’Interhandel et
non pas celui de la restitution de ses avoirs dans la G. A. F., qui fait
uniquement l’objet de la demande suisse; et qu'il a surgi avant le
26 aotit 1946, date de la déclaration d’acceptation de la juridiction
de cette Cour par les Etats-Unis. J’estime par conséquent que la
Cour aurait dû retenir la première exception préliminaire.

(Signé) WELLINGTON Koo.
